EXHIBIT 10.1


SHARE EXCHANGE AGREEMENT


THIS SHARE EXCHANGE AGREEMENT, dated as of October 31, 2006, is by and between
Physical Spa & Fitness Inc., a Delaware corporation (the “Company”), and Mr.
Ngai Keung Luk, a citizen and resident of the Hong Kong SAR of the People’s
Republic of China (“Mr. Luk” or the "Seller"), with reference to the following:


W I T N E S S E T H:


A. The Company desires to acquire from the Seller, and the Seller desires to
sell to the Company, all of the Sale Shares in exchange for the issuance by the
Company of an aggregate of Twelve Million (12,000,000) shares (the “Company
Shares”) of the Company's common stock, par value $0.001 per share (the “Company
Common Stock”), on the terms and conditions set forth below.


B. The Seller owns 100 % of the shares of the common stock (the “Sale Shares”)
of Ableforce International Limited, a British Virgin Islands corporation
(“Ableforce”). Ableforce is the parent company holding 100% equity interest of
Good Partner Limited (“Good Partner”), a private limited company incorporated in
Hong Kong. Good Partner is principally engaged in properties investment in prime
locations of Hong Kong.


C. The Company has agreed to transfer, convey and assign, and Mr. Luk has agreed
to accept and assume 100% of the shares of the common stock of Physical Beauty &
Fitness Holdings Limited, a British Virgin Islands corporation (“Physical
Beauty”), representing all the assets and properties and all of the liabilities
and obligations of the Company, in each case as the same shall exist on the
Closing Date (as defined below); in a transaction that will be consummated
immediately after the consummation of the Exchange (as defined below);


D. The Company has agreed to issue an additional 3,328,070 shares of Company
Common Stock as the repayment of the total amount due to Mr. Luk on Ableforce’s
(or its wholly owned subsidiary Good Partner’s) books and records as of 30
September 2006.


NOW, THEREFORE, in consideration of the premises and of the mutual
representations, warranties and agreements set forth herein, the parties hereto
agree as follows:


ARTICLE I


EXCHANGE OF SHARES


1.1  Exchange of Shares. Subject to the terms and conditions of this Agreement,
on the Closing Date:


(a)  the Company shall issue and deliver to the Seller a total of 15,328,070
authorized but unissued shares of the Company Common Stock; and
(b)  the Seller agrees to deliver to the Company, one (1) share of the common
stock, par value $1.00 per share, of Ableforce (the “Ableforce Common Stock”),
representing 100% of the issued and outstanding shares of the capital stock of
Ableforce on a fully diluted basis, along with an appropriately executed stock
power endorsed in favor of the Company. (the “Exchange”).


1.2  Time and Place of Closing. The closing of the transactions contemplated
hereby (the “Closing”) shall take place at the offices of Physical Spa & Fitness
Inc. at 40/F., Tower One, Times Square, 1 Matheson Street, Causeway Bay Hong
Kong on or before December 31, 2006 (the “Closing Date”) at 10:00 A.M. Hong Kong
time, or at such other place as the Company and the Seller may agree.



--------------------------------------------------------------------------------


ARTICLE II  


REPRESENTATIONS AND WARRANTIES OF THE COMPANY


The Company represents and warrants to the Seller as follows:


2.1  Due Organization and Qualification; Due Authorization. The Company has all
requisite corporate power and authority to execute and deliver this Agreement,
and to consummate the transactions contemplated hereby. The Company has taken
all corporate action necessary for the execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby, and this Agreement
constitutes the valid and binding obligation of the Company, enforceable against
the Company in accordance with its respective terms, except as may be affected
by bankruptcy, insolvency, moratoria or other similar laws affecting the
enforcement of creditors' rights generally and subject to the qualification that
the availability of equitable remedies is subject to the discretion of the court
before which any proceeding therefore may be brought.
 
2.2  No Conflicts or Defaults. The execution and delivery of this Agreement by
the Company and the consummation of the transactions contemplated hereby do not
and shall not (a) contravene the Articles of Incorporation or Bylaws of the
Company or (b) with or without the giving of notice or the passage of time (i)
violate, conflict with, or result in a breach of, or a default or loss of rights
under, any material covenant, agreement, mortgage, indenture, lease, instrument,
permit or license to which the Company is a party or by which the Company is
bound, or any judgment, order or decree, or any law, rule or regulation to which
the Company is subject, (ii) terminate or give any party the right to terminate,
amend, abandon or refuse to perform, any material agreement, arrangement or
commitment to which the Company is a party or by which the Company’s assets are
bound, or (iii) accelerate or modify, or give any party the right to accelerate
or modify, the time within which, or the terms under which, the Company is to
perform any duties or obligations or receive any rights or benefits under any
material agreement, arrangement or commitment to which it is a party.


2.3  Disposal of Physical Beauty. Immediately after the consummation of the
transactions contemplated hereby, the Company shall transfer, convey and assign
Physical Beauty to Mr. Luk, representing all the assets and properties and all
of the liabilities and obligations of the Company contemplated by the Disposal
Agreement to be entered into between the Company and Mr. Luk as set forth in
Exhibit A hereto.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF THE SELLER


The Seller represents and warrants to the Company as follows:


3.1  Title to Shares. The Seller has good and marketable title to the Sale
Shares and, upon consummation of the purchase contemplated herein, the Company
will acquire from the Seller good and marketable title to the Sale Shares free
and clear of all liens and encumbrances.


3.2  Due Authorization. The Seller has all requisite power and authority to
execute and deliver this Agreement, and to consummate the transactions
contemplated hereby. The Seller has taken all action necessary for the execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby, and this Agreement constitutes the valid and binding
obligation of the Seller, enforceable against the Seller in accordance with its
respective terms, except as may be affected by bankruptcy, insolvency, moratoria
or other similar laws affecting the enforcement of creditors' rights generally
and subject to the qualification that the availability of equitable remedies is
subject to the discretion of the court before which any proceeding therefore may
be brought.


3.3  No Conflicts or Defaults. The execution and delivery of this Agreement by
the Seller and the consummation of the transactions contemplated hereby do not
and shall not (a) contravene the governing documents of the Ableforce, or (b)
with or without the giving of notice or the passage of time, (i) violate,
conflict with, or result in a breach of, or a default or loss of rights under,
any material covenant, agreement, mortgage, indenture, lease, instrument, permit
or license to which the Seller or Ableforce is a party or by which they or any
of their assets are bound, or any judgment, order or decree, or any law, rule or
regulation to which the Seller or Ableforce, or any of its or their assets are
subject, (ii) terminate or give any party the right to terminate, amend, abandon
or refuse to perform, any material agreement, arrangement or commitment to which
Seller or Ableforce is a party or by which Seller or Ableforce or any of its or
their assets are bound, or (iii) accelerate or modify, or give any party the
right to accelerate or modify, the time within which, or the terms under which,
Seller or Ableforce is to perform any duties or obligations or receive any
rights or benefits under any material agreement, arrangement or commitment to
which Seller or Ableforce is a party.


- 2 -

--------------------------------------------------------------------------------


3.4  Purchase for Investment.


(a)  The Seller is acquiring the Company Shares for investment for the Seller's
own account and not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof, and the Seller has no present intention of
selling, granting any participation in, or otherwise distributing the same. The
Seller further represents that it does not have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participation to such person or to any third person, with respect to any of the
Company Shares.


(b)  The Seller understands that the Company Shares are not registered under the
Securities Act of 1933, as amended (the “Securities Act”) on the ground that the
sale and the issuance of securities hereunder is exempt from registration under
the Securities Act pursuant to Section 4(2) thereof, and that the Company's
reliance on such exemption is predicated on the Seller's representations set
forth herein. The Seller is an "accredited investor" as that term is defined in
Rule 501(a) of Regulation D under the Securities Act.


3.5  Investment Experience. The Seller acknowledges that it can bear the
economic risk of its investment, and has such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risks of the investment in the Company Shares.


3.6  Information. The Seller has carefully reviewed such information as the
Seller deemed necessary to evaluate an investment in the Company Shares. To the
full satisfaction of the Seller, it has been furnished all materials that it has
requested relating to the Company and the issuance of the Company Shares
hereunder, and the Seller has been afforded the opportunity to ask questions of
representatives of the Company to obtain any information necessary to verify the
accuracy of any representations or information made or given to the Seller.
Notwithstanding the foregoing, nothing herein shall derogate from or otherwise
modify the representations and warranties of the Company set forth in this
Agreement, on which the Seller has relied in making an exchange of the Sale
Shares for the Company Shares.


                3.7  Restricted Securities. The Seller understands that the
Company Shares may not be sold, transferred, or otherwise disposed of without
registration under the Securities Act or an exemption there from, and that in
the absence of an effective registration statement covering the Company Shares
or any available exemption from registration under the Securities Act, the
Company Shares must be held indefinitely. The Seller is aware that the Company
Shares may not be sold pursuant to Rule 144 promulgated under the Securities Act
unless all of the conditions of that Rule are met. Among the conditions for use
of Rule 144 may be the availability of current information to the public about
the Company.


3.8  Disposal of Physical Beauty. Immediately after the consummation of the
transactions contemplated hereby, Mr. Luk shall accept and assume Physical
Beauty from the Company, representing all the assets and properties and all of
the liabilities and obligations of the Company contemplated by the Disposal
Agreement to be entered into between the Company and Mr. Luk as set forth in
Exhibit A hereto.


3.9  Organization. Ableforce is a corporation duly organized, validly existing
and in good standing under the laws of the British Virgin Islands, and has the
corporate power to own its properties and to conduct its business as presently
conducted.


3.10    Financial Statements. Seller has presented the Company with audited
financial statements of Ableforce or its wholly owned subsidiary Good Partner
Limited, a Hong Kong corporation, for the years ended December 31, 2004, and
2005 Such financial statements have been prepared in accordance with U.S.
generally accepted accounting principles, consistently applied, and fairly
present the balance sheet and results of operations of Ableforce for the periods
then presented.


- 3 -

--------------------------------------------------------------------------------


3.11    Absence of Certain Changes or Events. Except as set forth in this
Agreement, since the date of the most recent balance sheet of Ableforce included
in the financial statements delivered pursuant to Section 3.10 hereof:


(a) There has not been: (i) any material adverse change in the business,
operations, properties, level of inventory, assets, or condition of Ableforce,
or (ii) any damage, destruction, or loss to Ableforce materially and adversely
affecting the business, operations, properties, assets, or condition of
Ableforce;


(b) Ableforce has not: (i) amended its organizational documents; (ii) declared
or made, or agreed to declare or make, any payment of dividends or distributions
of any assets of any kind whatsoever to stockholders or purchased or redeemed,
or agreed to purchase or redeem, any of their capital stock; (iii) waived any
rights of value which in the aggregate are extraordinary and material
considering the business of Ableforce; (iv) made any material change in their
method of accounting; (v) entered into any other material transactions other
than those contemplated by this Agreement; (vi) made any material accrual or
material arrangement for or payment of bonuses or special compensation of any
kind or any severance or termination pay to any present or former officer or
employee; or (vii) made any material increase in any profit-sharing, bonus,
deferred compensation, insurance, pension, retirement, or other employee benefit
plan, payment, or arrangement made to, for, or with their officers, directors,
or employees;


(c) Ableforce has not (i) granted or agreed to grant any rights to purchase its
registered capital; (ii) borrowed or agreed to borrow any funds or incurred, or
become subject to, any material obligation or liability (absolute or contingent)
except liabilities incurred in the ordinary course of business; (iii) paid any
material obligation or liability (absolute or contingent) other than current
liabilities reflected in or shown on the most recent balance sheet and current
liabilities incurred since that date in the ordinary course of business; (iv)
sold or transferred, or agreed to sell or transfer, any of their material
assets, properties, or rights, or agreed to cancel any material debts or claims;
(v) made or permitted any amendment or termination of any contract, agreement,
or license to which they are a party if such amendment or termination is
material, considering the business of Ableforce; or (vi) issued, delivered, or
agreed to issue or deliver any stock, bonds, or other corporate securities
including debentures (whether authorized and unissued or held as treasury
stock); and


(d) To the best knowledge of Seller, Ableforce has not become subject to any law
or regulation which materially and adversely affects, or in the future would be
reasonably expected to adversely affect, the business, operations, properties,
assets, or condition of Ableforce.
 
3.12 Title and Related Matters. Except as provided herein or disclosed in the
most recent Ableforce financial statements and the notes thereto, Ableforce has
good and marketable title to all of its properties, inventory, interests in
properties, technology, whether patented or unpatented (except properties,
interests in properties, and assets sold or otherwise disposed of since such
date in the ordinary course of business), free and clear of all mortgages,
liens, pledges, charges, or encumbrances, except (i) statutory liens, mortgages,
loans or claims not yet delinquent; and (ii) such imperfections of title and
easements as do not, and will not, materially detract from, or interfere with,
the present or proposed use of the properties subject thereto or affected
thereby or otherwise materially impair present business operations on such
properties. To the best knowledge of Seller, Ableforce’s technology does not
infringe on the copyright, patent, trade secret, know-how, or other proprietary
right of any other person or entity and comprises all such rights necessary to
permit the operation of its businesses as now being conducted or as
contemplated.


3.13 Litigation and Proceedings. There are no material actions, suits, or
proceedings pending or, to the knowledge of Seller, threatened by or against
Ableforce or adversely affecting it, at law or in equity, before any court or
other governmental agency or instrumentality, domestic or foreign, or before any
arbitrator of any kind. Seller does not have any knowledge of any default on its
part with respect to any judgment, order, writ, injunction, decree, award, rule,
or regulation of any court, arbitrator, or governmental agency or
instrumentality.


3.14 Material Contract Defaults. Ableforce is not in default in any material
respect under the terms of any outstanding contract, agreement, lease, or other
commitment which is material to the business, operations, properties, assets, or
financial condition of it, and there is no event of default or other event
which, with notice or lapse of time or both, would constitute a default in any
material respect under any such contract, agreement, lease, or other commitment
in respect of which Ableforce has not taken adequate steps to prevent such a
default from occurring.
 
                3.15 No Conflict With Other Instruments. The execution of this
Agreement and the consummation of the transactions contemplated by this
Agreement will not result in the breach of any term or provision of, or
constitute an event of default under, any material indenture, mortgage, deed of
trust or other material contract, agreement, or instrument to which Ableforce is
a party or to which any of its properties or operations are subject.
 
3.16 Government Authorizations. Ableforce has all licenses, franchises, permits,
and other governmental authorizations that are legally required to enable it to
conduct its business in all material respects as conducted on the date of this
Agreement. No authorization, approval, consent, or order of, or registration,
declaration, or filing with, any court or other governmental body is required in
connection with the execution and delivery by Ableforce of this Agreement and
the consummation by Ableforce of the transactions contemplated hereby.


3.17 Compliance With Laws and Regulations. Ableforce has complied with all
applicable statutes and regulations of any governmental entity or agency thereof
having jurisdiction over it, except to the extent that noncompliance would not
materially and adversely affect the business, operations, properties, assets, or
condition of it, or except to the extent that noncompliance would not result in
the occurrence of any material liability for Ableforce. To the best knowledge of
Seller, the consummation of this transaction will comply with all applicable
statutes and regulations, subject to the preparation and filing of any forms
required by state and federal U.S. securities laws, and the filing of any
applications or approvals with governmental entities of the Hong Kong SAR of the
People’s Republic of China.

- 4 -

--------------------------------------------------------------------------------


  ARTICLE IV  


INDEMNIFICATION


4.1  Indemnity of the Company. The Company agrees to defend, indemnify and hold
harmless the Seller from and against, and to reimburse the Seller with respect
to, all liabilities, losses, costs and expenses, including, without limitation,
reasonable attorneys' fees and disbursements, asserted against or incurred by
the Seller by reason of, arising out of, or in connection with any material
breach of any representation or warranty contained in this Agreement made by the
Company or in any document or certificate delivered by the Company pursuant to
the provisions of this Agreement or in connection with the transactions
contemplated thereby.


4.2  Indemnity of the Seller. The Seller agrees to defend, indemnify and hold
harmless the Company from and against, and to reimburse the Company with respect
to, all liabilities, losses, costs and expenses, including, without limitation,
reasonable attorneys' fees and disbursements, asserted against or in-curred by
the Company by reason of, arising out of, or in connection with any material
breach of any representation or warranty contained in this Agreement and made by
the Seller in any document or certificate delivered by the Seller pursuant to
the provisions of this Agreement or in connection with the transactions
contemplated thereby.


4.3  Indemnification Procedure. A party (an “Indemnified Party”) seeking
indemnification shall give prompt notice to the other party (the “Indemnifying
Party”) of any claim for indemnification arising under this Article 4. The
Indemnifying Party shall have the right to assume and to control the defense of
any such claim with counsel reasonably acceptable to such Indemnified Party, at
the Indemnifying Party's own cost and expense, including the cost and expense of
reasonable attorneys' fees and disbursements in connection with such defense, in
which event the Indemnifying Party shall not be obligated to pay the fees and
disbursements of separate counsel for such in such action. In the event,
however, that such Indemnified Party's legal counsel shall determine that
defenses may be available to such Indemnified Party that are different from or
in addition to those available to the Indemnifying Party, in that there could
reasonably be expected to be a conflict of interest if such Indemnifying Party
and the Indemnified Party have common counsel in any such proceeding, or if the
Indemnified Party has not assumed the defense of the action or proceedings, then
such Indemnifying Party may employ separate counsel to represent or defend such
Indemnified Party, and the Indemnifying Party shall pay the reasonable fees and
disbursements of counsel for such Indemnified Party. No settlement of any such
claim or payment in connection with any such settlement shall be made without
the prior consent of the Indemnifying Party which consent shall not be
unreasonably withheld.
 
       ARTICLE V  


DELIVERIES


5.1  Items to be delivered to the Seller prior to or at Closing by the Company:
(a)  certificates representing 15,328,070 shares of the Company’s $.001 par
value common stock issued in the denominations as directed by the Seller, duly
authorized, validly issued, fully paid for and non-assessable;
(b)  copies of board, and if applicable, shareholder resolutions approving this
transaction and authorizing the issuances of the shares hereto;
(c)  a certificate, in form reasonably acceptable to the Seller, signed by an
authorized officer of the Company dated the Closing Date, certifying that the
representations and warranties made by the Company shall be accurate in all
material respects as of the date hereof and as of the Closing Date and the terms
and conditions of this Agreement to be performed and complied with by the
Company on or prior to the Closing Date shall have been performed and complied
with by the Company on or prior to the Closing Date;
(d)  any other document reasonably requested by the Seller that it deems
necessary for the consummation of this transaction.


5.2  Items to be delivered by the Seller to the Company prior to or at Closing
by Seller:
(a)  certificate representing the Sales Shares with applicable stock powers;
(b)  copies of board, and if applicable, shareholder resolutions approving this
transaction and authorizing the transfer of the shares hereto;
(c)  a certificate, in form reasonably acceptable to the Company, signed by the
Seller dated the Closing Date, certifying that the representations and
warranties made by the Seller shall be accurate in all material respects as of
the date hereof and as of the Closing Date and the terms and conditions of this
Agreement to be performed and complied with by the Seller on or prior to the
Closing Date shall have been performed and complied with by the Seller on or
prior to the Closing Date; and
(d)  any other document reasonably requested by the Company that it deems
necessary for the consummation of this transaction.

- 5 -

--------------------------------------------------------------------------------


    ARTICLE VI  


CONDITIONS PRECEDENT


6.1  Conditions Precedent to Closing. The obligations of the parties under this
Agreement shall be and are subject to fulfillment, prior to or at the Closing,
of each of the following conditions:


(a)  that each of the representations and warranties of the parties contained
herein shall be true and correct at the time of the Closing Date as if such
representations and warranties were made at such time; and
(b)  that the parties shall have performed or complied with all agreements,
terms and conditions required by this Agreement to be performed or complied with
by them prior to or at the time of the Closing.


6.2  Conditions to Obligations of the Seller. The obligations of the Seller
shall be subject to fulfillment prior to or at the Closing, of each of the
following conditions:


(a)  the Company shall have paid all of its own costs and expenses associated
with this Agreement and the transactions contemplated herein;
(b)  the Company shall have received all of the regulatory, shareholder and
other third party consents, permits, approvals and authorizations necessary to
consummate the transactions contemplated by this Agreement;


6.3  Conditions to Obligations of the Company. The obligations of the Company
shall be subject to fulfillment prior to or at the Closing, of each of the
following conditions:


(a)  The Seller shall have paid all of their own costs and expenses associated
with this Agreement and the transactions contemplated herein;
(b)  The Seller shall have received all of the regulatory, shareholder and other
third party consents, permits, approvals and authorizations necessary to
consummate the transactions contemplated by this Agreement.


   ARTICLE VII  


NO PUBLIC DISCLOSURE


Without the prior written consent of the others, none of the Company or the
Seller will, and will each cause their respective representatives not to, make
any release to the press or other public disclosure with respect to either the
fact that discussions or negotiations have taken place concerning the
transactions contemplated by this Agreement, the existence or contents of this
Agreement or any prior correspondence relating to this transactions contemplated
by this Agreement, except for such public disclosure as may be necessary, in the
written opinion of outside counsel (reasonably satisfactory to the other
parties) for the party proposing to make the disclosure not to be in violation
of or default under any applicable law, regulation or governmental order. If
either party proposes to make any disclosure based upon such an opinion, that
party will deliver a copy of such opinion to the other party, together with the
text of the proposed disclosure, as far in advance of its disclosure as is
practicable, and will in good faith consult with and consider the suggestions of
the other party concerning the nature and scope of the information it proposes
to disclose.
 
     ARTICLE VIII  


TERMINATION
 
This Agreement may be terminated at any time before or, at Closing, by:


(a)  the mutual agreement of the parties;
(b)  any party if:
(i)     any provision of this Agreement applicable to a party shall be
materially untrue or fail to be accomplished;
(ii)    any legal proceeding shall have been instituted or shall be imminently
threatening to delay, restrain or prevent the
         consummation of this Agreement; or
(iii)    the conditions precedents to Closing are not satisfied.
 
Upon termination of this Agreement for any reason, in accordance with the terms
and conditions set forth in this paragraph, each said party shall bear all costs
and expenses as each party has incurred and no party shall be liable to the
other.


- 6 -

--------------------------------------------------------------------------------


    ARTICLE IX  


MISCELLANEOUS


9.1  Survival of Representations, Warranties and Agreements. All
representa-tions and warranties and statements made by a party to in this
Agreement or in any document or certificate de-livered pursuant hereto shall
survive the Closing Date for so long as the applicable statute of limitations
shall remain open. Each of the parties hereto is executing and carrying out the
provisions of this agreement in reliance upon the representations, warranties
and covenants and agreements contained in this agreement or at the closing of
the transactions herein provided for and not upon any investigation which it
might have made or any representations, warranty, agreement, promise or
information, written or oral, made by the other party or any other person other
than as specifically set forth herein.


9.2  Access to Books and Records. During the course of this transaction through
Closing, each party agrees to make available for inspection all corporate books,
records and assets, and otherwise afford to each other and their respective
representatives, reasonable access to all documentation and other information
concerning the business, financial and legal conditions of each other for the
purpose of conducting a due diligence investigation thereof. The parties further
agree to keep confidential and not use for their own benefit, except in
accordance with this Agreement any information or documentation obtained in
connection with any such investigation.


9.3  Further Assurances. If, at any time after the Closing, the parties shall
consider or be advised that any further deeds, assignments or assurances in law
or that any other things are necessary, desirable or proper to complete the
merger in accordance with the terms of this agreement or to vest, perfect or
confirm, of record or otherwise, the title to any property or rights of the
parties hereto, the parties agree that their proper officers and directors shall
execute and deliver all such proper deeds, assignments and assurances in law and
do all things necessary, desirable or proper to vest, perfect or confirm title
to such property or rights and otherwise to carry out the purpose of this
Agreement, and that the proper officers and directors the parties are fully
authorized to take any and all such action.


9.4  Notice. All communications, notices, requests, consents or demands given or
required under this Agreement shall be in writing and shall be deemed to have
been duly given when delivered to, or received by prepaid registered or
certified mail or recognized overnight courier addressed to, or upon receipt of
a facsimile sent to, the party for whom intended, as follows, or to such other
address or facsimile number as may be furnished by such party by notice in the
manner provided herein:


If to the Company:


40/F., Tower One, Times Square
1 Matheson Street,
Causeway Bay, Hong Kong
Attn: Ms. Darrie Lam
Telecopy: 852.2573.2930


with a copy to:


Harold H. Martin, Esq.
Martin & Pritchett, P.A.
17115 Kenton Drive,
Suite 202A
Cornelius, North Carolina 28031
Telecopy: 704.895.1528


If to the Seller:


Flat A, 5/F., Mei Foo Sun Chuen
120 Broadway,
Kowloon, Hong Kong
Attn: Mr. Ngai Keung LUK
Telecopy: 852.2890.9484
 
- 7 -

--------------------------------------------------------------------------------


 
9.5  Entire Agreement. This Agreement, and any instruments and agreements to be
executed pursuant to this Agreement, sets forth the entire understanding of the
parties hereto with respect to its subject matter, merges and supersedes all
prior and contemporaneous understandings with respect to its subject matter and
may not be waived or modified, in whole or in part, except by a writing signed
by each of the parties hereto. No waiver of any provision of this Agreement in
any instance shall be deemed to be a waiver of the same or any other provision
in any other instance. Failure of any party to enforce any provision of this
Agreement shall not be construed as a waiver of its rights under such provision.


9.6  Successors and Assigns. This Agreement shall be binding upon, enforceable
against and inure to the benefit of, the parties hereto and their respective
heirs, administrators, executors, personal representatives, successors and
assigns, and nothing herein is intended to confer any right, remedy or benefit
upon any other person. This Agreement may not be assigned by any party hereto
except with the prior written consent of the other parties, which consent shall
not be unreasonably withheld.


9.7  Governing Law. This Agreement shall in all respects be governed by and
construed in accordance with the laws of the State of Delaware as applicable to
agreements made and fully to be performed in such state, without giving effect
to conflicts of law principles.


9.8  Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.


9.9  Construction. Headings contained in this Agreement are for convenience only
and shall not be used in the interpretation of this Agreement. References herein
to Articles, Sections and Exhibits are to the articles, sections and exhibits,
respectively, of this Agreement. As used herein, the singular includes the
plural, and the masculine, feminine and neuter gender each includes the others
where the context so indicates.


9.10  Severability. If any provision of this Agreement is held to be invalid or
unenforceable by a court of competent jurisdiction, this Agreement shall be
interpreted and enforceable as if such provision were severed or limited, but
only to the extent necessary to render such provision and this Agreement
enforceable.


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
- 8 -

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the date first set forth above.
 
 
PHYSICAL SPA & FITNESS INC.


By: /s/ Darrie Lam
Name: Darrie Lam
Its: Chief Financial Officer
 
Seller: NGAI KEUNG LUK
 
By: /s/ Ngai Keung Luk
Name: Ngai Keung Luk
(In His Individual Capacity)


- 9 -

--------------------------------------------------------------------------------

